                                                            U.S. DISTRICT COURT
                                                        NORTIIERN DISTRICT OF TEXAS
                                                                 FILED
                  IN THE UNITED STATES DISTRICT       OURT
                   FOR THE NORTHERN DISTRICT O,F     EXAS      YAY -1 2019
                           FORT WORTH DIVISION·
                                                         CLERK, U.S. DISTRICT COURT
BELINDA LONELL DAVIS,                 §
                                      §                      BY---....--:---
                                                                 bcputy
                  Petitioner,         §
                                      §
v.                                    §       No,   4:18-CV-562-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                  Respondent.         §



                             MEMORANDUM OPINION
                                     and
                                    ORDER

     Before the court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by petitioner, Belinda Lonell

Davis,   a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ),       respondent. After having considered the

pleadings and relief sought by petitioner, the court has

concluded that the petition should be dismissed as time-barred.

                  I.    Factual and Procedural History

     In 2007 petitioner was indicted in Palo Pinto County, Texas,

Case No. 13414,    for capital murder in the murder-for-hire of her

husband,   Roy Dean Davis, by James Neil Cook.      (Clerk's R. 1, 12-

2.) On July 9, 2010, a jury found petitioner guilty of the

offense and she was sentenced to an automatic life sentence

without parole.    (Id. at 52-53.) The trial court's judgment of
conviction by jury was affirmed on appeal and, on December 5,

2012, the Texas Court of Criminal Appeals refused petitioner's

petition for discretionary review.           (Docket Sheet 2, doc. 12-1.)

Petitioner did not seek writ of certiorari in the United States
                                                                      1
Supreme Court.       (Pet. 4, doc. 2.) On February 20,        2014,

petitioner filed a state habeas-corpus application challenging

her conviction, which was denied by the Texas Court of Criminal

Appeals on October 8, 2014, without written order.              (SHR-02 2 65,

doc. 12-28; Action Taken, doc. 12-25; Mot. 1, doc. 12-27.)

Petitioner's motion for reconsideration was denied on October 22,

2014.     (Mot. 1, doc. 12-27.) Thereafter, on August 10, 2016,

petitioner filed a motion for DNA testing under Chapter 64 of the

Texas Code of Criminal Procedure, which was denied by the trial

court on August 25, 2016. 3 (Clerk's R. of DNA Proceeding 14, doc.

12-17.) The order of denial was affirmed on appeal and the Texas

Court of Criminal Appeals refused petitioner's petition for

discretionary review.        (Pet'r's Mot. to Supp. 1, doc. 16.)

Petitioner filed this federal habeas-corpus petition challenging




      1
        A prose prisoner's state habeas application is deemed filed when
placed in the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79
(5th Cir. 2013). Petitioner's application does not provide that date; thus,
for purposes of this opinion, the application is deemed filed on the date it
was signed by petitioner.
      2"SHR-02'' refers to the record of petitioner's state habeas proceeding
in WR-81,468-02. The record is not paginated, therefore the pagination in the
ECF header is used.
        3The motion is deemed file on the date it was signed by petitioner.


                                        2
                                       4
her conviction on July 2, 2018.                (Pet. 16, doc. 2.)

                                 II.       Issues

      In the petition, petitioner raises the following grounds for

habeas relief:

      (1)   the evidence is insufficient to support the jury's
            verdict;

      (2)   petitioner possesses new evidence of her innocence
            that was not previously presented;

      (3)   petitioner received ineffective assistance of
            trial and sentencing counsel; and

      (4)   the trial court's decision to deny her motion for
            DNA testing was contrary to clearly established
            federal law.

(Id. at 6-11.) She also claims that she is entitled to an

evidentiary hearing.      (Pet'r's Mem. in Support 15, doc. 1.)

Respondent contends that the petition is untimely under the

federal one-year statute of limitations.                (Resp't's Preliminary

Answer 15-19, doc. 14.)

                      III.   Statute of Limitations

      Title 28, United States Code,             §   2244(d) imposes a one-year

statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d) provides:

            (1) A 1-year period of limitations shall apply to
      an application for a writ of habeas corpus by a person
      in custody pursuant to the judgment of a State court.
      The limitations period shall run from the latest of-


      4Sirnilarly, a prose prisoner's federal habeas petition is deemed filed
when placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377
(5th Cir. 1998).

                                           3
                    (A) the date on which the judgment became
              final by the conclusion of direct review or the
              expiration of the time for seeking such review;

                    (B) the date on which the impediment to
              filing an application created by State action in
              violation of the Constitution or laws of the
              United States is removed, if the applicant was
              prevented from filing by such State action;

                    (C) the date on which the constitutional
              right asserted was initially recognized by the
              Supreme Court, if that right has been newly
              recognized by the Supreme Court and made
              retroactively applicable to cases on collateral
              review; or

                    (D) the date on which the factual predicate
              of the claim or claims presented could have been
              discovered through the exercise of due diligence.

             (2) The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u.s.c.   §   2244(d) (1)-(2).

       With limited exceptions not applicable here, under

subsection (A), the limitations period began to run on the date

on which the judgment of conviction became final by the

expiration of the time for seeking direct review. For purposes of

this provision, petitioner's judgment of conviction by jury

became final upon expiration of the time that she had for filing

a petition for writ of certiorari in the United States Supreme

Court on March 5, 2013. See Jimenez v. Quarterman, 555 U.S. 113,

119-20 (2009); SoP. CT. R. 13. Thus, the limitations period



                                     4
commenced the next day and expired one year later on March 5,

2014, absent any tolling.

     Tolling of the limitations period may be appropriate under

the statutory tolling provision in   §   2244 (d) (2) and/or as a

matter of equity. Under the statutory provision, petitioner's

state habeas application tolled the limitations period for 245

days, making her federal petition due on or before November 5,

2014. However, petitioner's motion for DNA testing filed on

August 10, 2016, after limitations had already expired did not

operate to further toll the one-year period. See Hudson v.

Quarterman, 508 F.3d 236, 239-40 (5th Cir. 2007); Scott v.

Johnson, 227 F.3d 260, 263   (5th Cir. 2000); Thomas v. Stephens,

No. 4:13-CV-875-A, 2014 WL 929031, at *2 (N.D.Tex. Mar. 7, 2014);

Bustamante v.   Thaler, No. 4:10-CV-452-A, 2010 WL 3784205, at *2

(N.D.Tex. Sept. 28, 2010).

     Petitioner asserts that her petition is timely as to the

"DNA issue" under ground four because the order denying DNA

testing only recently became final on direct review.      (Pet'r's

Reply 1, doc. 15.) She further asserts that, "[g)iven the

draconian measures against movants pursuing successive habeas

corpus petitions in federal court," she waited until she had

exhausted her claims in state court so as to present the claims

in a single federal habeas-corpus petition.     (Id. at 2.) Thus, she

submits that grounds one and three should also be considered


                                 5
timely-filed and decided on their respective merits.          (Id.)

     While a DNA proceeding under Chapter 64 of the Texas Code of

Criminal Procedure is considered uother collateral reviewn for

purposes of statutory tolling under      §   2244 (d) (1) (2), it is not

the triggering event for the statute of limitations applicable to

petitioner's attack on her conviction or sentence.         See Hudson,

508 F.3d at 240. A challenge to the denial of DNA testing under

Chapter 64 is an attack on a proceeding collateral to a

prisoner's conviction and detention, and, regardless of how

petitioner uframesn the issue, such a challenge is not cognizable

on federal habeas review.     (Pet' r' s Reply 6, dOc. 15.) See Nichols

v. Scott, 69 F.3d 1255, 1275 (5th Cir. 1995); Wright v.

Quarterman, No. 4:06-CV-563-A, 2007 WL 3285754, at * 2 (N.D.Tex.

Jan. 3, 3007). Because petitioner fails to demonstrate that

additional statutory tolling is applicable, her petition is

untimely unless she is entitled to tolling as a matter of equity.

     To justify equitable tolling, a petitioner must show (1)

that she has been pursuing her rights diligently and (2) that

some extraordinary circumstance stood in her way and prevented

her from filing a timely petition or she can make a uconvincing

showingn that she is actually innocent of the crime for which she

was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013);

Holland v. Florida,   560 U.S. 631,    649 (2010)    (quoting Pace v.

DiGuglielmo, 544 U.S.   408   (2005)). A petitioner attempting to


                                   6
overcome the expiration of the statute of limitations by showing

actual innocence is required to produce "new reliable evidence-

whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence"-sufficient to

persuade the district court that "no juror, acting reasonably,

would have voted to find [her] guilty beyond a reasonable doubt."

McQuiggin, 569 U.S. at 386 (quoting Schlup v. Delo, 513 U.S. 298,

329 (1995)). The petitioner bears the burden to establish that

equitable tolling is justified. Holland, 560 U.S.    649.

       Petitioner asserts that she does not raise a claim that

equitable tolling is applicable, and, instead, "submits that the

Suspension Clause is violated by the AEDPA's one-year statute of

limitations on habeas corpus petition." (Pet'r's Reply 2, doc.

15.) Fifth Circuit precedent provides that AEDPA's statute of

limitations does not violate the Suspension Clause of Article 1,

§   9 of the Constitution unless it "renders the habeas remedy

'inadequate or ineffective' to test the legality of detention."

Malo v. Johnson, 207 F. 3d 773, 775   (5th Cir. 2000). While

acknowledging Fifth Circuit precedent on the issue, petitioner

nevertheless urges that "in weighing the competing factors in

this matter," her case "concerns grave violations of [her]

constitutional rights and must be decided on the merits." (Id. at

5.) This court however is bound by that precedent until such

time, if ever, that the Fifth Circuit or the United States


                                 7
Supreme Court overrules it. Moreover, petitioner fails to show

how the limitations period made the habeas remedy inadequate or

ineffective for her, since nothing prevented her from filing a

petition before the limitations period expired. Her lack of

knowledge of filing deadlines does not justify equitable tolling.

See Felder v. Johnson, 204 F. 3d 168, 172 (5th Cir. 2000).

     Finally, contrary to her assertion, petitioner's actual-

innocence claim may create a basis for equitable tolling.

Petitioner contends that she is actually innocent based on new

evidence in the form of a sworn statement from her sister "that

corroborates [petitioner's] testimony regarding conversations

with Cook and reflects the fact her contact with Cook was

unrelated to the [murder]." (Pet. 8, doc. 1.) However, petitioner

fails to provide a copy of the statement to the court.

Petitioner's bare and conclusory assertion of actual innocence is

not sufficient to satisfy the burden of proof necessary to

establish actual innocence. See Ross v. Estelle, 694 F.2d 1008,

1011-12 (5th Cir. 1983).

     Accordingly, petitioner's federal petition was due on or

before November 5, 2014. Her petition filed on July 2, 2018, is

therefore untimely.

     For the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C.   §   2254

be, and is hereby, DISMISSED as time-barred. Petitioner has not


                                8
made a showing that reasonable jurists would question this

court's procedural ruling. Therefore, it is further ORDERED that



     e>CNCD   :»iy )• •
a certificate of appealability be, and is hereby, denied.

                             2019.




                                         JOH~/ MCB   DE
                                    ~}TED        STATES


                                     (




                                9
